Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 30 is objected to because of the following informalities:  On line 10 of claim 30, the term “rom” appears to be a typo for the word ---from---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The change to claim 3 and claim 12 by incorporation of claim 3 constitutes new matter with respect to the original disclosure because the second pressure is disclosed as “at least about 190 mm Hg not the claimed range of 180-300 as now claimed.  The claimed range of 180-300 is disclosed as that of the first pressure; see paragraphs 104-105 of the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8-23, 26-28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3, 6, 8-23, 26-28, and 30, in base claim 1, lines 16-17 and independent claim 30, third to last line, the language “substantially mitigates the effects . . . “ renders the scope of the claim indefinite because the term “substantially” is of an unclear scope and the effects mitigated are not clear.  It is noted that guidance on how to interpret “substantially” is given in paragraph 38 of the specification, but the guidance itself is not clear.  Furthermore, the language of “post implant syndrome associated with the prosthesis” is not clear because the syndrome is not described or defined in any manner or in any clear manner.
Regarding claim 3, it is not clear whether “a second pressure” is the same as “a second pressure” as set forth in base claim 1.
Claim Rejections Based Upon Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 9, 13-15, 18, 26-28, and 30 are rejected under 35 U.S.C. 102(a) (1) as anticipated by Herbowy et al (US 2010/0036360; hereafter referred to as HY), or alternatively, under 35 U.S.C. 103 as being unpatentable over HY alone.  HY anticipates the claim language where:
Mapping from base claim 1, the method of treating an aortic aneurysm as claimed is disclosed in the abstract and paragraph 5 of HY;
The step of mitigating post implant syndromes as claimed is disclosed in paragraph 13 of HY;
The step of “placing at least one prosthesis in an aortic aneurysmal space, said prosthesis comprising a stent-graft and a double-walled filling structure” as claimed is disclosed at least in Figures 4A-4I and paragraphs 56 and 107-114 of HY;
 The “filling structure comprises an outer wall, an inner wall, and a fillable space between the outer wall and the inner wall; radially expanding the stent-graft with an expansion balloon at a first pressure” as claimed is disclosed in the abstract and in paragraphs 17, 19, and 28 of HY;
The “filling structure with a first filling agent such that the filling structure expands and contacts a thrombus disposed in the aneurysmal space” as claimed is disclosed as element (112) and described as least in paragraph 106 of HY;
The step of “removing the first filling agent from filling structure” as claimed is disclosed in paragraph 45 of HY; 
The step of “filling the filling structure with a second filling agent such that the filling structure expands and contacts the thrombus” as claimed is also disclosed in paragraph 45 of HY; 
The step of “radially expanding the stent-graft with an expansion balloon at a second pressure thereby causing the filling structure with the second filling agent to place an effective amount of pressure on the thrombus; wherein the second pressure is greater than the first pressure” as claimed is disclosed at least in paragraphs 105-114 of HY, and 
The applying of an “effective amount of pressure placed on the thrombus substantially mitigates the effects of post implant syndrome associated with the prosthesis” as claimed is considered fully met because any amount of mitigating inflammation is encompassed by the present claim language, and is met by the description in paragraph 13 of HY and how this condition is described in paragraph 41 of the present specification.

Alternatively, it is not explicitly clear that inflammation is treated and reduced by the application of pressure to the thrombus.  However, since the scope of the claim encompasses any mitigation, the Examiner asserts that any pressure would obviously displace fluids from the aneurysm and mitigate inflammation to some small degree; see paragraph 41 of the present specification that describes what an effective amount is intended to do.  For this reason, the Examiner asserts that the claimed invention is at least rendered obvious over HY alone.
Regarding claim 2, the Applicant is directed to see paragraph 45 of HY.
Regarding claim 3, the Applicant is directed to see paragraph 45 and claim 160 of HY.
Regarding claims 8 and 9, merely maintaining the pressure for at least 30 seconds is considered clearly obvious of HY alone in that the HY device is an implant intended to stay within the body for an extended length of time.
Regarding claims 13-14, the Applicant is directed to see paragraph 141 of HY where the pressure is monitored.
Regarding claim 15, since the maximum pressure is not described of defined, the Examiner asserts that the claim language is fully met.
Regarding claim 18, the Applicant is directed to see paragraph 25 of HY.
Regarding claim 26, the Applicant is directed to see paragraphs 25 and 144 of HY.
Regarding claim 27, the Applicant is directed to see paragraph 25 of HY.
Regarding claim 28, the scaffold can have an agent and it can be introduced before the filling structure as explained in paragraph 140 of HY.
Regarding claim 30, the Applicant is directed to paragraph explaining how claim 1 is mapped supra.  The structures to perform the method are first present before the method can be performed.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over HY in view of Khosravi et al (US 2003/0036745; hereafter referred to as KI).  HY meets the claim language as explained in the Section 102 rejection supra but does not disclose a channel or a step of mechanical aspirating the thrombus in the aortic aneurysmal space as claimed.  KI teaches that it was known to the same art of endeavor that it was known to utilize a channel (i.e., catheter (65)) which allows biological fluid to escape and which is used to aspirate the thrombus of the aortic aneurysmal space; see paragraph 53 and Figure 4.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize a channel or catheter to allow fluid escape or to aspirate the thrombus of the aortic aneurysmal space as to “relieve pressure from the aneurysm on adjacent organs” as explained in paragraph 53 of KI.
Allowable Subject Matter
Claims 6, 10, 11, and 19-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed October 21, 2022 have been fully considered but are not persuasive with respect to all the rejection of record.
	In traversing the Section 112(b) rejection, the Applicant argues that specification paragraphs 30-35 describe post implant syndrome by discussing several journal articles relevant to the condition.  In response, the Examiner still asserts that the term “substantially” renders the scope of the claim language unclear because the degree to which the syndrome is mitigated is not clear.  Any pressure applied to the aneurysm would reduce inflammation because it would expel or displace some “fluids and/or pro-inflammatory agents from the thrombus or aneurysm tissue” by merely applying pressure thereto; see paragraph 41 as it describes the scope of this language.  The fact that numerous journal articles discuss this syndrome does not make it clear the scope that “substantially mitigates” encompasses.
	In traversing the Section 102 rejection, the Applicant argues that there is no discussion of post implant syndrome in the cited section of HY.  In response, the Examiner asserts that post implant syndrome is merely a term that describes any trauma associated with implantation such that it would occur by virtue of the fact that a foreign body has been inserted into a living organism.  
	The Applicant also argues that HY does not discuss reducing inflammation in the aneurysm by applying an effective amount of pressure.  In response, the Examiner assert that any pressure would result in some mitigation based upon the Applicant’s description of the condition; see paragraph 41 of the present specification.  In other words, since the scope of claim 1 encompasses any mitigation, the Examiner asserts that any pressure would obviously displace fluids from the aneurysm and mitigate inflammation to some small degree.
	The Applicant also argues that the capability of HY’s device of system does not contemplate treating inflammation.  In response, the Examiner has modified the rejection to further explain that HY need not describe all intended effects in order to fully meet the claim language.  Since any pressure on the aneurysm causes inflammation reduction to some degree, the Examiner asserts the treatment of HY would have this effect in that it applies pressure to the aneurysm.  
	With regard to the Section 103 rejections, the Examiner notes that the Applicant primarily relies on the alleged weakness of the Section 102 rejection to posit that the claims are patentable.  Some of the prior art rejections on some dependent claims have been withdrawn.  Therefore, the Examiner asserts that the rejected claims are still considered unpatentable over the applied prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schreck et al (US 11,497,597) is cited as relevant to the claimed invention; see the abstract, Figures 2, 5A, 5B, and 11D as well as column 37, lines 4-14 and column 38, lines 53-64.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Any claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/PAUL B PREBILIC/Primary Examiner, Art Unit 3774